Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 08/31/2022 has been entered in the record and considered.  With respect to the rejections under 35 USC 102(a)(1) and 103 (a) the Applicant’s arguments have been considered but they are not persuasive for the reasons as discussed below.  With respect to the rejection under 35 USC 112(b) is withdrawn in view of applicant’s amendments to claims. Claims 1-20 are under consideration.  Claims 1-20 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub # 2003/0042537 to Nakamura et al. (Nakamura).
Regarding independent claim 15, Nakamura discloses a semiconductor device (Fig. 27), comprising:
a first conductive-type semiconductor layer (Fig. 27: 1 is n- semiconductor substrate ¶0163);
a second conductive-type base region (Fig. 27: 2) that is arranged in a front surface portion of the first conductive-type semiconductor layer (1);
a plurality of trenches (Fig. 27: 1a) that extend from a front surface of the first conductive-type semiconductor layer (1) beyond a bottom portion of the second conductive-type base region (2), an active region (between trenches are active region) being defined between the plurality of trenches (1a) and having an upper surface at the front surface portion of the first conductivity-type semiconductor layer (1);
a plurality of first conductive-type emitter regions, (Fig. 27: 3) that are arranged in the active region, each connecting the trenches that are adjacent to each other (2) and each having an upper surface at the front surface portion of the first conductive-type semiconductor layer (1);
a gate electrode (Fig. 27: 5a) that is embedded in the trenches (Fig. 27: 1a);
an embedding insulating film (Fig. 27: 22A and ¶0296) that is embedded in the trenches (1a) on the gate electrode (5a) and that has an upper surface in the same height position as the front surface of the first conductive- type semiconductor layer (1) or in a height position lower than the front surface portion of the first conductive- type semiconductor layer (1) (the height position of the dip portion of the embedding insulating film 22A is lower than the front surface portion of the first conductive- type semiconductor layer 1);
wherein the upper surface of the active region (active region are between trenches) and the upper surface of the embedding insulating film (22A) providing a substantially flat surface (the upper surface of the embedding insulating film 22A considered sufficient to meet the broadest reasonable interpretation of the label “substantially flat surface” this is considered substantially analogous to applicant’s own embedding insulating film 14 (SiO2) which has a substantially flat surface in which the embedding insulation film 14 (SiO2) surface is slightly recessed; see specification page 14, lines 6-9; and page 27, lines 15-18, therefore the slightly recessed that is included in the embedding insulating film as claimed is considered substantially the same as the dip that is included in the embedding insulating film as taught by Nakamura);
an emitter electrode (Fig. 27: 11) that is disposed over the substantially flat surface and that is electrically connected (via 10 and 21a) to the second conductive-type base region (2) and the first conductive- type emitter regions (1); and
a second conductive-type base contact region (Fig. 27: 6) that is selectively arranged in the active region (active regions are between trenches) and that is connected to the second conductive-type base region (2) at a bottom portion of the second conductive-type base region (2; see fig. 27; it is noted that the bottom portion of the second conductive-type base contact region (6) is connected to the second conductive-type base region (2).
wherein the second conductive-type base contact region (see Examiner’s mark-up below) is formed in an entire region of the active region (see Examiner’s mark-up below) other than the first conductive-type emitter regions (see Examiner’s mark-up below). Examiner understand the p+ present in an entire active region except where the n+ are formed.

    PNG
    media_image1.png
    634
    813
    media_image1.png
    Greyscale


Regarding claim 16, Nakamura discloses wherein the emitter electrode (11) is a flat electrode (it is noted that upper portion of emitter electrode 11 is flat, see fig. 27).
Regarding claim 17, Nakamura discloses wherein the second conductive-type base contact region (6) is formed shallower than the first conductive-type emitter regions (3) (see Fig. 20 or 25; this is considered substantially analogous to applicant’s own the second conductive-type base contact region (6) that is formed shallower than the first conductive-type emitter regions (3) (Fig. 27: 6). It is noted that the very bottom portion of (P+ labeled 6) is shallower than the very bottom portion of (n+ labeled 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub # 2003/0042537 to Nakamura et al. (Nakamura).
Regarding claim 18, Nakamura shows in (Fig. 27) wherein the second conductive-type base contact region (Fig. 27: 6) is formed shallower than the embedding insulating film (22A; this is considered substantially analogous to applicant’s own the second conductive-type base contact region (Fig. 27: 6) is formed shallower than the embedding insulating film), and 
the first conductive-type emitter regions (3) is formed deeper than the embedding insulating film (22A) (see fig. 27: 3 and 22A).
It is noted that Nakamura does not explicitly disclose the term shallower. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second conductive-type base contact region (Fig. 27: 6) to be formed shallower than the embedding insulating film, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of U.S. PGPub # 2016/0372585 to Furukawa et al. (Furukawa).
Regarding claim 19, Nakamura teaches the limitations of claim 15 from which this claim depends. Even though figures (at least fig. 25) appears to shows that the trenches are formed in a stripe shape, however, Nakamura does not expressly disclose the trenches are formed in a “stripe shape” and the first conductive-type emitter regions are formed in a stripe shape perpendicularly intersecting the trenches in the stripe shape.
Furukawa discloses the trenches (Fig. 1: 20 and ¶0038) are formed in a stripe shape and the first conductive-type emitter regions (Fig. 2b and ¶0050) are formed in a stripe shape (¶0038) perpendicularly intersecting the trenches in the stripe shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the trenches and the first conductive-type emitter regions of Nakamura with the stripe shape as taught by Furukawa in order to alternately repeatedly arrange the first conductive-type emitter regions inside the p-type base region in a direction along the trenches (¶0087).
Regarding claim 20, Nakamura teaches in different embodiment that a spacing between the trenches adjacent to each other is 1µm or less (see fig. 55 and paragraph 0024). It is noted that Nakamura shows in fig. 55 that the distance dx between trench 101a for a gate and trench 101b for an emitter is 0.2 µm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub # 2003/0042537 to Nakamura et al. (Nakamura) in view of U.S. PGPub # 2008/0315249 to Minato et al. (Minato).
Regarding independent claim 1, Nakamura discloses a semiconductor device (Fig. 27), comprising:
a first conductive-type semiconductor layer (Fig. 27: 1 is n- semiconductor substrate ¶0163);
a second conductive-type base region (Fig. 27: 2) that is arranged in a front surface portion of the first conductive-type semiconductor layer (1);
a plurality of trenches (Fig. 27: 1a) that extend from a front surface of the first conductive-type semiconductor layer (1) beyond a bottom portion of the second conductive-type base region (2), an active region being defined between the plurality of trenches (1a) and having an upper surface at the front surface portion of the first conductivity-type semiconductor layer (1);
a plurality of first conductive-type emitter regions, (Fig. 27: 3) that are arranged in the active region, each connecting the trenches that are adjacent to each other (2) and each having an upper surface at the front surface portion of the first conductive-type semiconductor layer (1);
a gate electrode (Fig. 27: 5a) that is embedded in the trenches (Fig. 27: 1a);
an embedding insulating film (Fig. 27: 22A and ¶0296) that is embedded in the trenches (1a) on the gate electrode (5a) and that has an upper surface in the same height position as the front surface of the first conductive- 15type semiconductor layer (1) or in a height position lower than the front surface portion of the first conductive- 15type semiconductor layer (1);
wherein the upper surface of the active region (active region are between trenches) and the upper surface of the embedding insulating film (Fig. 27: 22A) providing a substantially flat surface (the upper surface of the embedding insulating film 22A considered sufficient to meet the broadest reasonable interpretation of the label “substantially flat surface” this is considered substantially analogous to applicant’s own embedding insulating film 14 (SiO2) which has a substantially flat surface in which the embedding insulation film 14 (SiO2) surface is slightly recessed; see specification page 14, lines 6-9; and page 27, lines 15-18, therefore the slightly recessed that is included in the embedding insulating film as claimed is considered substantially the same as the dip that is included in the embedding insulating film as taught by Nakamura);
an emitter electrode (Fig. 27: 11) that is disposed over the substantially flat surface and that is electrically connected (via 10 and 21a) to the second conductive-type base region (2) and the first conductive- type emitter regions (1).
Nakamura fails to explicitly disclose 5each of the first conductive- 10type emitter regions is not divided while extending from one of the trenches to another of the trenches.
Minato discloses a power semiconductor device such as an IGBT (¶0004). Minato further discloses each of the first conductive- type emitter regions (Fig. 22A-22B: 4) is not divided while extending from one of the trenches (1a) to another of the trenches (1b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided between trenches of Nakamura with the first conductive- 10type emitter regions as taught by Minato in order to form a band shape emitter region having an electrical connection with the emitter electrode (¶0115-0116).
Regarding claim 2, Nakamura discloses wherein the emitter electrode (11) is a flat electrode (it is noted that upper portion of emitter electrode 11 is flat, see fig. 27).
Regarding claim 3, Nakamura further discloses a second conductive-type base contact region (Fig. 27: 6) that is selectively arranged in the active region (active regions are between trenches) and that is connected to the second conductive-type base region (2) at a bottom portion of the second conductive-type base region (2). (see fig. 27; it is noted that the bottom portion of the second conductive-type base contact region (6) is connected to the second conductive-type base region (2).
 Regarding claim 4, Nakamura discloses wherein the second conductive-type base contact region (6) is formed shallower than the first conductive-type emitter regions (3) (see Fig. 20 or 25; this is considered substantially analogous to applicant’s own the second conductive-type base contact region (6) that is formed shallower than the first conductive-type emitter regions (3) (Fig. 27: 6). It is noted that the very bottom portion of ( P+ labeled 6) is shallower than the very bottom portion of (n+ labeled 3).
Regarding claim 5, Nakamura shows in (Fig. 27) wherein the second conductive-type base contact region (Fig. 27: 6) is formed shallower than the embedding insulating film (22A; this is considered substantially analogous to applicant’s own the second conductive-type base contact region (Fig. 27: 6) is formed shallower than the embedding insulating film), and 
the first conductive-type emitter regions (3) is formed deeper than the embedding insulating film (22A) (see fig. 27: 3 and 22A).
It is noted that Nakamura does not explicitly disclose the term shallower. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the second conductive-type base contact region (Fig. 27: 6) to be formed shallower than the embedding insulating film, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 6, Nakamura discloses wherein the second conductive-type base contact region (see Examiner’s mark-up above) is formed in an entire region of the active region (see Examiner’s mark-up above) other than the first conductive-type emitter regions (see Examiner’s mark-up above). Examiner understand the p+ present in an entire active region except where the n+ are formed.
Regarding claim 8, Nakamura teaches in different embodiment that a spacing between the trenches adjacent to each other is 1µm or less (see fig. 55 and paragraph 0024). It is noted that Nakamura shows in fig. 55 that the distance dx between trench 101a for a gate and trench 101b for an emitter is 0.2 µm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 9, Nakamura teaches in different embodiment that a spacing between the emitter regions adjacent to each other is 3.5 µm to 10 µm (see fig. 55 and paragraph 0024). It is noted that Nakamura shows in fig. 55 that the pitch Pi of trenches 101a (which includes the emitter region) for gates is 5.3 µm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 10, Nakamura teaches wherein the embedding insulating film (22A) is formed of SiO2 (see paragraph 0164).
Regarding claim 11, Nakamura teaches wherein the gate electrode (5a) is formed of polysilicon (see paragraph 0291).
Regarding claim 12, Nakamura teaches wherein the first conductive-type semiconductor layer (1) is formed of Si (see paragraph 0286).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Minato and further in view of U.S. PGPub # 2016/0372585 to Furukawa et al. (Furukawa).
Regarding claim 7, Nakamura and Minato teach the limitations of claim 1 from which this claim depends. Even though figures (at least fig. 25) appears to shows that the trenches are formed in a stripe shape, however, Nakamura does not expressly disclose the trenches are formed in a “stripe shape” and the first conductive-type emitter regions are formed in a stripe shape perpendicularly intersecting the trenches in the stripe shape.
Furukawa discloses the trenches (Fig. 1: 20 and ¶0038) are formed in a stripe shape and the first conductive-type emitter regions (Fig. 2b and ¶0050) are formed in a stripe shape (¶0038) perpendicularly intersecting the trenches in the stripe shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the trenches and the first conductive-type emitter regions of Nakamura and Minato with the stripe shape as taught by Furukawa in order to alternately repeatedly arrange the first conductive-type emitter regions inside the p-type base region in a direction along the trenches (¶0087).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Minato and further in view of US PGPub 2015/0076554 to Laven et al. (Laven).
Regarding claim 13, Nakamura teaches the emitter electrode (see fig. 2d: 11 and paragraph 0291).
Nakamura and Minato do not expressly disclose wherein the emitter electrode is formed of an Al--Si--Cu alloy.
Laven discloses wherein the emitter electrode is formed of an Al--Si--Cu alloy (see at least paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the emitter electrode of Nakamura and Minato with the emitter electrode structure as taught by Laven so as to make an electrical connection to the emitter terminal (see paragraph 0043).
Regarding claim 14, Nakamura teaches a barrier layer (see fig. 25: 10) arranged between the emitter electrode and the first conductive-type semiconductor layer (see fig. 25: 10 and paragraph 0291).
Nakamura and Minato do not expressly disclose the barrier layer has a Ti/TiN/Ti multilayer structure.
Laven discloses the barrier layer has a Ti/TiN/Ti multilayer structure (see at least paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the barrier layer of Nakamura and Minato with the barrier structure as taught by Laven so as to make an electrical connection to the emitter terminal (see paragraph 0043).
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s remarks at the bottom of page 7 that “The emitter electrode is disposed over the substantially flat surface. These limitations are not disclosed by the Nakamura reference.”
In response, it is noted that Nakamura clearly teaches and shows in Fig. 27 that the emitter electrode (11) is disposed over the substantially flat surface.
With respect to Applicant’s remarks at the bottom of page 7 that “Nakamura describes that the upper surface of the active region and the embedded insulating film 22A do not comprise a substantially flat surface but each include a dip therein as shown in Fig. 27 herein below.”
In response, it is noted that the claim 15 does not recites both the upper surface of the active region and the embedded insulating film comprises a substantially flat surface as applicant appears to argue. Nakamura teaches that the embedded insulating film 22A comprises a substantially flat surface. The upper surface of the embedding insulating film 22A considered sufficient to meet the broadest reasonable interpretation of the label “substantially flat surface” this is considered substantially analogous to applicant’s own embedding insulating film 14 (SiO2) which has a substantially flat surface in which the embedding insulation film 14 (SiO2) surface is slightly recessed; see specification page 14, lines 6-9; and page 27, lines 15-18, therefore the slightly recessed that is included in the embedding insulating film as claimed is considered substantially the same as the dip that is included in the embedding insulating film as taught by Nakamura);
With respect to Applicant’s remarks in page 9 that “As previously discussed, the Applicant does not believe that the Nakamura reference discloses the limitations of the upper surfaces of the active region and the upper surface of the embedding insulating film provides a substantially flat surface and the emitter electrode being disposed over this substantially flat surface.”
In response, it appears that Nakamura teaches that the embedded insulating film 22A comprises a substantially flat surface. The upper surface of the embedding insulating film 22A considered sufficient to meet the broadest reasonable interpretation of the label “substantially flat surface” this is considered substantially analogous to applicant’s own embedding insulating film 14 (SiO2) which has a substantially flat surface in which the embedding insulation film 14 (SiO2) surface is slightly recessed; see specification page 14, lines 6-9; and page 27, lines 15-18, therefore the slightly recessed that is included in the embedding insulating film as claimed is considered substantially the same as the dip that is included in the embedding insulating film as taught by Nakamura);
With respect to the Applicant’s remarks in page 9 last paragraph “With reference to Figure 27 of Nakamura, the embedded insulating film recited in the claim has been interpreted by the Examiner as corresponding to the film 22A and not the insulating layer 9 disposed there above. Thus, the Examiner would have to consider the active area between the trenches and the upper surface thereof that is adjacent to the film 22A to be the flat surface corresponding to the limitations set forth in the claims. This is illustrated as follows with the red annotation of Figure 27.”
In response, claim 1 recites that the embedding insulating film is embedded in the trenches NOT on the active region. Examiner interpreting between trenches to be active region with no embedding insulating film.
With respect to the Applicant’s remarks in page 10 “Nakamura does not disclose the emitter electrode as being "over" the substantially flat surface. It can be seen that emitter electrode is disposed over the active area but not over the insulating layer 22A.”
In response, Fig. 27 clearly shows a portion of the emitter electrode 11 is over the embedding insulating layer 22A. It should be noted that claim 1 or 15 do not recites that the emitter electrode to be directly over the embedding insulating film. Therefore, a portion of the emitter electrode that is over the embedding insulating film as taught by Nakamura will be interpreted that the emitter electrode is over the embedding insulating film.
With respect to Minato reference, Minato explicitly disclose 5each of the first conductive- 10type emitter regions (Fig. 22A-22B: 4) is not divided while extending from one of the trenches (1a) to another of the trenches (1b).
In conclusion, while the Remarks pose valid interpretations of the claim limitations and make assertions based on those interpretations, Examiner respectfully submits that the interpretations used by the Remarks are not the broadest reasonable interpretation of the claim limitations. Therefore, in light of this discussion, Examiner respectfully submits that the teachings of Nakamura have been properly combined with the teachings of Minato to read on the broadest reasonable interpretation of the claim limitations of the application at hand.
Consequently, Examiner respectfully submits that the claims of the application at hand stand properly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896